
	
		I
		112th CONGRESS
		1st Session
		H. R. 165
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Stearns
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To authorize the Secretary of Health and Human Services
		  to make grants to nonprofit tax-exempt organizations for the purchase of
		  ultrasound equipment to provide free examinations to pregnant women needing
		  such services, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Informed Choice
			 Act.
		2.Grants for
			 purchase of ultrasound equipment
			(a)In
			 GeneralThe Secretary of Health and Human Services may make
			 grants for the purchase of ultrasound equipment. Such ultrasound equipment
			 shall be used by the recipients of such grants to provide, under the direction
			 and supervision of a licensed medical physician, free ultrasound examinations
			 to pregnant women needing such services.
			(b)Eligibility
			 RequirementsAn entity may receive a grant under subsection (a)
			 only if the entity meets the following conditions:
				(1)The entity is a
			 nonprofit private organization that is approved by the Internal Revenue Service
			 as a tax-exempt entity under section 501(c)(3) of the Internal Revenue Code of
			 1986.
				(2)The entity
			 operates as a community-based pregnancy help medical clinic, as defined in
			 subsection (f).
				(3)The entity
			 provides medical services to pregnant women under the guidance and supervision
			 of a physician who serves as the medical director of the clinic and is duly
			 licensed to practice medicine in the State in which the entity is
			 located.
				(4)The entity is
			 legally qualified to provide such medical services to pregnant women and is in
			 compliance with all Federal, State, and local requirements for the provision of
			 such services.
				(5)The entity agrees
			 to comply with the following medical procedures:
					(A)Each pregnant
			 woman upon whom the ultrasound equipment is used will be shown the visual image
			 of the fetus from the ultrasound examination and will be given a general
			 anatomical and physiological description of the characteristics of the
			 fetus.
					(B)Each pregnant
			 woman will be given, according to the best medical judgment of the physician
			 performing the ultrasound examination or the physician’s agent performing such
			 exam, the approximate age of the embryo or fetus considering the number of
			 weeks elapsed from the probable time of the conception of the embryo or fetus,
			 based upon the information provided by the client as to the time of her last
			 menstrual period, her medical history, a physical examination, or appropriate
			 laboratory tests.
					(C)Each pregnant
			 woman will be given information on abortion and alternatives to abortion such
			 as childbirth and adoption and information concerning public and private
			 agencies that will assist in those alternatives.
					(D)The entity will
			 obtain and maintain medical malpractice insurance in an amount not less than
			 $1,000,000, and such insurance will cover all activities relating to the use of
			 the ultrasound machine purchased with the grant under subsection (a).
					(6)The entity does
			 not receive more than 30 percent of its gross annual revenue from a single
			 source or donor.
				(c)Limitation on
			 Individual Grant AmountNo grant under subsection (a) may be made
			 in an amount that exceeds an amount equal to 50 percent of the purchase price
			 cost of the ultrasound machine involved, or $20,000, whichever is less.
			(d)Application for
			 GrantA grant may be made under subsection (a) only if an
			 application for the grant is submitted to the Secretary and the application is
			 in such form, is made in such manner, and contains such agreements, assurances,
			 and information as the Secretary determines to be necessary to carry out this
			 section.
			(e)Annual Report to
			 SecretaryA grant may be made under subsection (a) only if the
			 applicant for the grant agrees to report on an annual basis to the Secretary,
			 in such form and manner as the Secretary may require, on the ongoing compliance
			 of the applicant with the eligibility conditions established in subsection
			 (b).
			(f)DefinitionsFor
			 purposes of this Act:
				(1)The term
			 community-based pregnancy help medical clinic means a facility
			 that—
					(A)provides free
			 medical services to pregnant women under the supervision and direction of a
			 licensed physician who serves as the medical director for such clinic;
			 and
					(B)does not charge
			 for any services rendered to its clients, whether or not such services are for
			 pregnancy or nonpregnancy related matters.
					(2)The term
			 Secretary means the Secretary of Health and Human Services.
				(g)Authorization of
			 AppropriationsFor the purpose of carrying out this section,
			 there are authorized to be appropriated $5,000,000 for fiscal year 2012, and
			 such sums as may be necessary for each of the fiscal years 2013 through
			 2014.
			
